DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 10/12/2022 have been fully considered.

The 35 U.S.C. 112(b) rejection of claim 1 has been overcome by the claim amendments. New 35 U.S.C. 112(b) rejections have been made.

Regarding Applicant’s argument that Floch does not teach using a difference between a first timing when a PRN code in a GNSS signal is received by the first antenna, and a second timing when a PRN code is received by the second antenna, to estimate an arrival direction of a GNSS signal, Examiner respectfully disagrees. 
Floch’s matrix M (para. [0035]) comprises samples of a GNSS signal received simultaneously at each of the N antennas. The GNSS signal comprises a PRN code, and the number of samples is equivalent to the length of said code (“code length” para. [0035]). The samples in the matrix M inherently reflect differences in the timing of the PRN code as received at each of said antennas, as the PRN code arrives at each antenna at a slightly different time. The matrix operations taught by Floch in paras. [0035]-[0039] essentially compare said timing differences to what would be expected for a range of elevations and azimuths in order to produce the spectrum shown in Fig. 6. 
Floch’s angular spectrum is therefore “based on” the difference in timing of the PRN code as received by the first and second antennas as claimed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 lines 8-14 recite:
to estimate an angular spectrum of an intensity of a GNSS signal based on a phase difference of a carrier wave of the GNSS signal, or a difference between a first timing when a PRN code included in the GNSS signal is received by the first antenna, and a second timing when the PRN code included in the GNSS signal is received by the second antenna, to estimate an arrival direction of the GNSS signal.
First, it is unclear what it means “to estimate an angular spectrum... to estimate an arrival direction of the GNSS signal”. Is the arrival direction estimated based on the angular spectrum? 
Second, it is unclear how the angular spectrum is estimated. An angular spectrum comprises received signal strength at a range of arrival directions – for example, see Applicant’s Figs. 3A-B and paras. [0109]-[0110]. However claim 1 lines 8-14 merely recite estimating the angular spectrum based on a phase difference of a carrier wave, or first and second timings of a PRN code, of a GNSS signal. Applicant has pointed to para. [0087] in support of this language, but para. [0087] describes only a method of determined angle of arrival θ:

    PNG
    media_image1.png
    196
    667
    media_image1.png
    Greyscale

Estimating an angular spectrum requires more than a single angle of arrival of a GNSS signal – it would require measures of signal strength at a range of angles of arrival, as described in Applicant’s paras. [0109]-[0110].

Claims 2 and 20 the same language regarding estimating the angular spectrum as claim 1 and are rejected as indefinite for the same reasons. The remaining claims are dependent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 8, 9, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floch (EP 2796895 A1).

Regarding claims 1, 2, and 20 Floch teaches a GNSS receiver (Fig. 5) comprising:
at least two antennas, including a first antenna and a second antenna (10, Fig. 5); and
processing circuitry (12-20, Fig. 5) configured
	to acquire, based on satellite orbit information, a direction, viewed from the at least two antennas, of a satellite corresponding to a GNSS signal received by the at least two antennas (paras. [0011], [0020], [0042]);
	to estimate an angular spectrum of an intensity of a GNSS signal (Fig. 6) based on a phase difference of a carrier wave of the GNSS signal, or a difference between a first timing when a PRN code included in the GNSS signal is received by the first antenna, and a second timing when the PRN code included in the GNSS signal is received by the second antenna (paras. [0035]-[0040], where the code length samples at each receiver chain comprise information of a difference of timing of PRN code at each chain), to estimate an arrival direction of the GNSS signal (paras. [0011], [0020], [0042]; page 6 lines 47-48); and
	to determine whether the GNSS signal received by the at least two antennas is a direct GNSS signal based on a direct wave from the satellite or a non-line-of-sight (NLOS) GNSS signal by comparing the direction in which the satellite is viewed from the antenna with the estimated arrival direction (paras. [0011], [0020], [0042]; page 6 lines 47-49).

Regarding claim 3, Floch teaches that the processing circuitry is further configured to acquire, based on satellite orbit information, a direction viewed from the antenna of a satellite corresponding to the GNSS signal received by the at least two antennas (paras. [0011], [0020], [0042]); and 
to determine whether the GNSS signal received by the at least two antennas is the direct GNSS signal or the NLOS GNSS signal by using a value of intensity of the GNSS signal corresponding to a direction viewed from the antenna of the satellite based on the angular spectrum (para. [0042], where all of the intensity values in the spectrum are implicitly used in order to determine peaks).

Regarding claim 4, Floch teaches that the processing circuitry is further configured to acquire, based on satellite orbit information, a direction viewed from the antenna of a satellite corresponding to the GNSS signal received by the at least two antennas (paras. [0011], [0020], [0042]); and 
to determine whether the GNSS signal received by the at least two antennas is the direct GNSS signal or the NLOS GNSS signal by comparing the direction in which the satellite is viewed from the at least two antennas with the direction corresponding to the peak of the angular spectrum (para. [0042]).

Regarding claim 8, while Floch explicitly teaches only NLOS signals including a spoofing signal (abstract), Floch’s receiver will inherently determine NLOS signals including multipath signals. 

Regarding claim 9, Floch’s NLOS signal includes a spoofing signal (abstract).

Regarding claim 14, Floch teaches that the GNSS receiver includes at least three antennas (10, Fig. 5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) in view of Kobuchi (JP 2005-214746, cited on IDS).

Regarding claim 5, Floch does not teach that the processing circuitry determines that the GNSS signal received by the at least two antennas is the NLOS GNSS signal when the angular spectrum has a plurality of peaks. However it is well-known that a plurality of peaks would indicate a NLOS signal. For example see Kobuchi paras. [0008], [0027]. It would have been obvious to modify Floch by determining a NLOS signal when the angular spectrum has a plurality of peaks because it is a known method that could be used with the predictable result of providing an additional indication of a NLOS signal.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) as applied to claim 1 above, and further in view of Trautenberg (US 20130271316 A1, cited on IDS).

Regarding claim 6, Floch does not teach that the processing circuitry determines that the GNSS signal is the NLOS GNSS signal when the arrival directions of a plurality of GNSS signals estimated by the estimation module are similar to each other although the plurality of GNSS signals received by the at least two antennas indicate different source satellites.
Trautenberg, in analogous art (Fig. 1), teaches determining a NLOS signal when the arrival directions of a plurality of GNSS signals estimated by the estimation module are similar to each other although the plurality of GNSS signals received by the at least two antennas indicate different source satellites (para. [0012], claim 4).
It would have been obvious to modify Floch by using Trautenberg’s method of determining NLOS signals because it is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is an additional indication of NLOS signals. 

Claims 10 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) as applied to claims 9 and 1 above, and further in view of Alexander (US 10024973 B1, cited on IDS).

Regarding claim 10, Floch does not teach a plurality of antenna arrays, each comprising a plurality of antennas, wherein the GNSS receiver is characterized to estimate the position of a transmission source of the spoofing signal on the basis of the result of the estimation by the processing circuitry about the arrival direction of the GNSS signal viewed from each antenna array and the position of each antenna array, when there is a GNSS signal determined by the processing circuitry as the NLOS GNSS signal.
Alexander, in analogous art, teaches estimating the position of a spoofing signal based on arrival directions from a plurality of antenna arrays (abstract, Fig. 4, 14:9-14). It would have been obvious to modify Floch according to Alexander in order to locate a spoofer and facilitate its removal or other mitigation.   

Regarding claim 7, Floch does not teach the GNSS receiver outputting the direction of arrival estimated by the estimation module with respect to the GNSS signal determined by the processing circuitry as the NLOS GNSS signal. However it would have been obvious to modify Floch by outputting said direction of arrival in order to provide information about the location of a spoofer, for example in order to provide for determining its position as taught by Alexander.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) as applied to claim 1 above, and further in view of Jaeckle (US 20150116147 A1).

Regarding claim 13, Floch does not teach that the respective plurality of antennas are fixedly provided with respect to the ground. However, Jaeckle, in analogous art, teaches a plurality of antennas fixedly provided with respect to the ground (para. [0041]). It would have been obvious to modify Floch in view of Jaeckle in order to provide a fixed frame of reference from which to determine GNSS signal arrival directions.

Regarding claim 17, Floch does not teach the receiver notifying the reception of the NLOS GNSS signal based on the determination result. However Jaeckle teaches such notification in Fig. 3 (“ALERT TO SPOOFING SIGNAL”). It would have been obvious to modify Floch in view of Jaeckle by notifying the reception of the NLOS GNSS signal in order to alert an operator to the presence of NLOS signals.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) as applied to claim 1 above, in view of Overbeck (US 10690777 B2).

Regarding claim 15, Floch teaches a plurality of reception modules (12, Fig. 5) and a plurality of antennas (10, Fig. 5), each connected to any one of the reception modules. Floch does not teach that a clock signal is supplied from a common clock source to the plurality of reception modules.
Overbeck, in analogous art (Fig. 1; 10:12-14), teaches a common clock source (“synchronization” Fig. 1) supplied to a plurality of reception modules (116, 117, Fig. 1) in order “to guarantee that the reception time difference to a single satellite between to antenna-receiver combinations is only introduced by the different position of the antenna phase center and multipath effects” (3:54-62). 
It would have been obvious to modify Floch by implementing a common clock source as taught by Overbeck in order to improve the quality of the determined arrival directions by guaranteeing that the reception time difference to a single satellite between to antenna-receiver combinations is only introduced by the different position of the antenna phase center and multipath effects.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) as applied to claim 1 above in view of Geren (US 20160146944 A1).

Regarding claim 16, Floch does not teach that the processing circuitry is further configured to remove the NLOS GNSS signal from the received GNSS signal based on the determination result. However Geren, in analogous art, teaches such removal (1024, Fig. 10) in order to provide a residual non-spoofed signal with which to determine position (abstract, 1028 and 1014 Fig. 10). It would have been obvious to modify Floch in view of Geren in order to determine an accurate position by excluding NLOS signals.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Floch (EP 2796895 A1) as applied to claim 2 above, in view of Shintaro (JP 05-196716, cited on IDS).

Regarding claims 18-19, Floch teaches that the processing circuitry is further configured to acquire an angular spectrum of the intensity of the GNSS signal on the basis of a difference in timing at which the GNSS signal is received by the at least two antennas (see rejection of claim 2 above). Floch further teaches acquiring the angular spectrum of the intensity of the GNSS signal as a two- dimensional angular spectrum relating to an azimuth angle and an elevation angle (Figs. 6-7). Floch does not teach generating data for displaying the angular spectrum in a celestial sphere.
Shintaro, in analogous art, teach generating data for displaying an angular spectrum in a celestial sphere (Figs. 6-8). It would have been obvious to display the angular spectrum in order to provide a user with the angular information, and it would have been obvious to display the angular spectrum in a celestial sphere because it is a known format that clearly communicates the angles to a user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648